DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  Claims 1, 5-6, 8, 12-13, 15-16, and 19-20 have been amended and no new claims have been added.
Response to Arguments
With respect to the arguments filed 2/28/2022, the arguments related to the rejection of claims 1-20 under 35 USC 112(b) have been reviewed and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed 2/28/2022 regarding 35 USC 101 and 103 have been fully considered but they are not persuasive.  The specific arguments are addressed in the sections below.
Response to arguments under 35 USC 101
The Applicant’s representative asserts that claims 1-20 do not recite an abstract idea without significantly more because the claims i) are not directed to a judicial exception under Step 2A-prong 1 and ii) are integrated into a practical application under Step 2A-prong 2 (see Remarks, pg. 7-10).  
With respect to the argument under Step 2A-prong 1, the Applicant’s representative argues that the claims are not directed to an abstract idea under Step 2A-prong 1 because they recite limitations such as “generating a public-private key pair for a betting transaction with a gaming application” and “encrypting the betting transaction using the generated public-private key pair” which cannot be construed as a certain method of organizing human activity (see Remarks, pg. 7-8).  The Examiner respectfully disagrees.  For instance, the claims are found to recite a certain method of organizing human activity such as a fundamental economic activity because it recites steps for see Claim 1).   With respect to the Applicant’s arguments, the limitations such as “generating a public-private key pair for a betting transaction with a gaming application” and “encrypting the betting transaction using the generated public-private key pair” have not been construed as part of the abstract idea but merely steps to invoke a computer to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea which do not integrate the claim into a practical application under Step 2A-prong 2 (see Remarks, pg. 7-9, MPEP 2106.05(f)-(h)).  For at least these reasons, the argument is not persuasive and the rejection is maintained under Step 2A-prong 1.
With respect to the arguments under Step 2A-prong 2
The Applicant’s representative argues that under Step 2A-prong 2, the claims are integrated into a practical application because it recites an improvement to the functioning of the computer, or an improvement to other technology or technical field (see Remarks, pg. 9-10).  Specifically, the Applicant’s representative argues that some embodiments “[C]ounter potentially pseudo random number generation with encrypted bets” by “providing a private key of the generated public-private key pair to the gaming application, in response to the determination,” as recited in Claim 1 (Remarks, pg. 9-10).  As asserted by the Applicant’s representative, this limitation recites an improvement because “the players control access to the bets…thus preventing the game…operator from pre-determining a random number generation that can undermine potential winning bets” (Remarks, pg. 9-10).  The Examiner respectfully disagrees.  As noted above  “determining that a bet of the betting transaction wins based on the result” is directed to a certain method of organizing human activity and/or mental process because they recite steps for managing a wager and/or mere mental concepts see MPEP 2106.04(a)).  Moreover, the limitation to “provide a private key of the generated public-private key pair to the gaming application in response to the determination” has been construed as extra solution activity, invoking a computer to perform the abstract idea, and/or a technological environment in which to perform the abstract idea (see Claims 1, 8, 15, MPEP 2106.05(f)-(h)).  Therefore, it does not integrate the claim into a practical application.    
Furthermore, the Applicant’s representative argues that the claims are integrated into a practical application because it enables “the player to control access to the bets, or plays, thus preventing the game owner/runner/operator from predetermining a random number generation that can undermine potential winning bets, or plays, in the game”.  However, controlling the access to bets, or plays and rules and/or instructions for managing the bets or plays in the game are analogous to concepts that have previously been held to be directed to the abstract idea of a certain method of organizing human activity such as a fundamental economic activity (e.g., managing a wagering game).  Therefore, the arguments presented by the Applicant’s representative are not persuasive and the claims are not found to integrate the claim into a practical application under Step 2A-prong 2.  For at least these reasons, the rejection has been maintained below. 
Response to arguments under 35 USC 103
The Applicant’s representative argues that the prior art combination of Hamalainen and Simons fails to teach or suggest “providing a private key of the generated public-private key pair to the gaming application in response to the determination” (Remarks, pg. 11).  Specifically, the Applicant argues that this limitation “prevents the claims from determining a bet until after the result of the game” (see Remarks, pg. 11).  The Examiner respectfully disagrees.  Hamalainen discloses a system and method for authenticating and verifying online betting by generating a betting record using a public-private key (see Fig. 4-5, 0079—0080).  For instance, as acknowledged by the see Hamalainen, Figs. 14(a-c), 0079, 0114).  Stated differently, Hamalainen teaches “generating a public-private key board for a betting transaction”, “encrypting the betting transaction using the generated public-private key pair;” “providing the encrypted betting transaction; “determining that a bet of the betting transactions wins based on the result;” and “providing a private key of the generated public-private key pair in response to the determination” as recited in claim 1 (see Hamalainen, Fig. 14(a-c), 0079, 0114-0115).  Although, Hamalainen teaches a betting transaction with a player and an organizer on a system it is silent as to a betting transaction with a gaming application and “receiving a result of the gameplay for the betting transaction”.  The prior art of Simons has been introduced to teach generating a public/private key for a betting record with a gaming application.
With respect to the prior art of Simons, the Applicant’s representative acknowledges that Simons described “[C]reation and management of a transactional ledger through an electronic gaming application/service” which provides a private/public key pairing that is used by the gaming platform as a way to tracking bets and gaming activity (Remarks, pg. 11-12).  However, the Applicant’s representative asserts that the prior art of Simons fails to teach or suggest “providing a private key of the generated public-private key pair to the gaming application in response to the determination [that a bet of the betting transaction wins]”(Remarks, pg. 12).  The Examiner respectfully disagrees.  Simons teaches a gaming platform which generates a betting record that identifies “player activity, bets, wagers” as part of a blockchain ledger storing smart contracts which comprise transactional data for a plurality of customized bets which “includ[e] but not limited to: the see Simons, Fig. 13, 0092).  Moreover, Simons teaches that the triggering events associated with the gaming application/service may be used to determine whether a bet of a betting transaction wins utilizing the public-private key framework (see Simons, 0078-0079).  , Simons teaches a system which provides the betting transaction to components of the gaming application and service (see Simons, 0077, wherein the representation of the customized bet is interfaced with a gaming application/service); verifying an outcome of a betting transaction comprises determining a winner by the system using the determination operation 845 (see Simons, Fig. 8, 0079), and providing a public/private blockchain framework to the gaming application in response to the determination (see Simons, Fig. 8, 0049-0050, 0079-0080, wherein the access to a game, funds, and/or placed bets may require authentication using a public/private key).  Stated differently, Simons teaches a private/public key pairing to track all bet and gaming activity which comprises i) providing the encrypted betting transaction to the gaming application, ii) determining that a bet of the betting transaction wins based on the result; and iii) providing a private key to the generated public-private key pair to the gaming application in response to the determination provide a betting transactions of users for a gaming application.  For at least these reasons, the Applicant’s argument is not persuasive and the combination of Hamalainen and Simon is maintained in the rejection below.        
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract idea without significantly more. The claims recite limitations of a certain method of organizing human activity such as “generating a betting transaction with a gaming certain method of organizing human activity; “providing the betting transaction” – certain method of organizing human activity, “receiving a result of a game play for the betting transaction” and “determining that a bet of the betting transaction wins based on the result” – certain method of organizing human activity and/or mental process.  Therefore the claims are found to recite an abstract idea under step 2A-prong 1.
This judicial exception is not integrated into a practical application because the additional limitations such as “generating a public-private key pair”, “encrypting the betting transaction using the generated public-private key pair;” and “providing a private key of the generated public-private key pair to the gaming application in response to the determination” amount to tools to implement the abstract idea using a general purpose computer and/or a technological environment or field of use to perform the abstract idea (see MPEP 2106.05(h) and (f)).  Therefore, the claims do not recite additional limitations to integrate the claim into a practical application.
The claims do not include additional elements that are enough to amount to significantly more than the judicial exception because “generating a public-private key pair”, “encrypting using the generated public-private key pair”, and “providing a private key of the generated public-private key pair” would have been well-known, routine, and conventional to one of ordinary skill in the encryption arts.  For instance, Dupray et al. (US 2005/0221889 A1) discloses in Fig. 1 that for a casino and system’s for entering a bet (e.g., entrance into a lottery) with generating a public/private encryption key pair and providing a private key for notification of a result is well-known in the encryption arts (see Dupray, 0022-0023, 0028).  For at least these reasons, are not found to recite significantly more than the abstract idea under Step 2B.
With respect to independent claims 8 and 15, the claims recite substantially the same subject matter in which the additional elements of a computer program product and system are invoked as a tool to implement the abstract idea and/or a technological environment or field of use to perform see MPEP 2106.05(f) and (h)).  Moreover, dependent claims 2-7, 9-14, and 16-20 are found to recite mere recitation which invoke the system as a tool to implement eh abstract idea, further recite extra solution activity of the abstract idea, and/or a technological environment or field of use to perform the abstract idea (see MPEP 2106.05(f)-(h)).   For at least these reasons, the claims are found to recite an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. (US 2004/0015442 A1), hereinafter Hamalainen ‘442 in view of Simons et al. (US 2019/0130698 A1).
Regarding claim 1, Hamalainen et al discloses a computer-implemented method comprising: generating a public-private key pair for a betting transaction with an organizer’s server (see Hamalainen, Fig. 3-5, 14(a-c), s304 of Fig 3, 0074, 0079-0080, 0082, 0084 wherein the bet record generation block 603 generates a betting transaction using a public-private key pair for a placed bet in a betting game operated by the organizer);
encrypting the betting transaction using the generated public-private key pair (see Hamalainen, Fig. 3-4, 0079-0080);
providing the encrypted betting transaction to the organizer’s server (see Hamalainen, Fig. 20, 0079-0080, 0084, 0086, 0122, wherein the betting service analogous to a gaming application); 
receiving a result of a bet for the betting transaction (see Hamalainen, 1423 of Fig. 14b, 0079-0080, 0122);
determining that the bet of the betting transaction wins based on the result (see Hamalainen, Fig. 3-5, s2009-02019 of Fig. 20, 0079-0080, 0084, 0122, wherein the bet record decoding block provides a notice which indicates whether the bet is won from the betting service); and
providing a private key of the generated public-private key pair in response to the determination (see Hamalainen, 0079-0080, 0084).  Although, Hamalainen discloses a betting game operated by the organizer’s server it is silent as to a bet with a gaming application and providing a private key of the generated public-private key pair to the gaming application.
Simons teaches a distributed multi-ledger gaming architecture to record a public/private key pairing with a gaming application/service (see Simons, s550, Fig. 5, 0062-0063, wherein the registering a record generates a public/private key pairing used by the gaming platform as a way tracking bets and gaming activity)).  Specifically, Simons teaches the gaming architecture to generate, encrypt, and provide a public-private key associated with a bet of a gaming application (see Simons, encryption/decryption module 330 of Fig. 3, 0042, 0044, wherein the bets are provided via the block chain ledgers).  Moreover, Simons teach upon receiving a triggering event which determines that a bet of the betting transaction wins based on the result to provide a private key of the generated public-private key pair to the gaming application in response to the determination to satisfy the smart contract and award the users for the see Simons, 0078-0079).  One would have been motivated to incorporate the teachings of Simons to use known techniques in cryptography to yield the predictable result of a secure ledger system for a specific type of gaming application/service to track and verify bet and gaming activity and to verify bets for users who elect to remain anonymous (see Simons, 0005, 0062).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a betting transaction with a gaming application and providing a private key of the generated public-private key pair to the gaming application in response to the determination of a bet that wins based on a result of a game play for the betting transaction (see Simons, 0008, 0062).
Regarding claim 2, the combination of Hamalainen and Simons teaches the method of claim 1.  The combination further teaches comprising presenting a user interface of the gaming application that accepts the bet (see Hamalainen, user input/output interface 611 of Fig. 6, 0084; Simons, s520-0550, Fig. 5, 0063, wherein the creation of record 550 is received through a graphical user interface of a gaming application/service, that is associated with the bet).  
Regarding claim 3, the combination of Hamalainen and Simons teaches the method of claim 1, the combination further teach wherein the gaming application is hosted on a gaming server (see Hamalainen, server 610 of Fig. 6, 0082; Simons, game servers 305 of Fig. 3, 0045).
Regarding claim 4, the combination of Hamalainen and Simons teaches the method of claim 1, wherein the public-private key pair is generated in accordance with a Public Key Infrastructure (see Hamalainen, 0079-0080, 0082; Simons, Fig. 5, 0062, wherein distributed multi-ledger architecture manages a public/private key pairing for which the public key is used by the gaming platform as a way tracking bets and gaming activity is in accordance with a Public Key Infrastructure).
Regarding claim 5, the combination of Hamalainen and Simons teaches the method of claim 1, further comprising: generating a plurality of public-private key pairs for a corresponding plurality of betting transactions with the gaming application (see Hamalainen, Fig. 3-5, 14(a-c), s304 of Fig 3, 0074, 0079-0080, 0082,  wherein the bet record generation block 603 generates a bet record using a public-private key pair for a placed bet in a betting game of the betting service/application; Simons, 0063, 0065));
encrypting the corresponding plurality of betting transactions using the generated plurality of public private key pairs (see Hamalainen, Fig. 3-4, 0079-0080, Simon, encryption/decryption module 330 of Fig. 3); and providing the corresponding plurality of encrypted betting transactions to the gaming application (see Hamalainen, Fig. 20, 0079-0080, 0084, 0122; Simon, Figs. 3, 5-6, 0062-0063, 0065).
Regarding claim 6, the combination of Hamalainen and Simons teach the method of claim 5, the combination further comprising: providing a corresponding private key of the plurality of public-private key pairs in response to a notice from the gaming application indicating whether one of the corresponding plurality of betting transactions is won (see Hamalainen, Fig. 3-5, s2009-02019 of Fig. 20, 0079-0080, 0084, 0122, wherein the bet record decoding block provides a notice which indicates whether the bets are won from the betting service; Simon, 0059-0060, 0062-0063).
Regarding claim 7, the combination of Hamalainen and Simons teach the method of claim 1.  Simon further teach wherein the gaming application comprises a random number generator that is associated with the bet (see Simons, Fig. 9, 0035, wherein the outcome of the bet is a randomly determined outcome by a slow machine; 0086, wherein each bet (e.g., transaction) secures the transaction with a random number generator).  One would have been motivated to incorporate the teachings of Simons to incorporate known techniques to yield the predicable result for providing a secure game and transaction ledger to track gaming activity and/or bets (see Simon, 0025, 0062).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the gaming application comprises a random number generator that is associated with the bet. 
Regarding claim 8, Hamalainen et al discloses a processor to cause the processor to perform  a method comprising: generating a public-private key pair for a betting transaction with an organizer’s server (see Hamalainen, Fig. 3-5, 14(a-c), s304 of Fig 3, 0074, 0079-0080, 0082, 0084 wherein the bet record generation block 603 generates a bet record using a public-private key pair for a placed bet in a betting game operated by the organizer);
encrypting the betting transaction using the generated public-private key pair (see Hamalainen, Fig. 3-4, 0079-0080);
providing the encrypted betting transaction to the organizer’s server (see Hamalainen, Fig. 20, 0079-0080, 0084, 0086, 0122, wherein the betting service analogous to a gaming application); 
receiving a result of a game play for the betting transaction; determining that a bet of the betting transaction of the betting transaction wins based on the result (see Hamalainen, Fig. 3-5, s2009-02019 of Fig. 20, 0079-0080, 0084, 0122, wherein the bet record decoding block provides a notice which indicates whether the bet is won from the betting service); and providing a private key of the generated public-private key pair in response to the determination (see Hamalainen, 0079-0080, 0084).  Although, Hamalainen discloses a betting game operated by the organizer’s server it is silent as to a computer program product comprising program instructions stored on a non-transitory computer readable storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising: a betting transaction with a gaming application and providing a private key of the generated public-private key pair to the gaming application in response to the determination..
Simons teach a distributed multi-ledger gaming architecture comprising a computer program product comprising program instructions stored on a computer readable storage medium, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising a public/private key pairing with a gaming application/service (see Simons, s550, Fig. 5, 0062-0063, wherein the registering a record generates a public/private key pairing used by the gaming platform as a way tracking bets and gaming activity)).  Specifically, Simons teach the gaming architecture to generate, encrypt, and provide a public-private key associated with a bet of a gaming application (see Simons, encryption/decryption module 330 of Fig. 3, 0042, 0044, wherein the bets are provided via the block chain ledgers).  Moreover, Simons teach upon receiving a triggering event which determines that a bet of the betting transaction wins based on the result to provide a private key of the generated public-private key pair to the gaming application in response to the determination to satisfy the smart contract and award the users for the winning bets (see Simons, 0078-0079).  One would have been motivated to incorporate the teachings of Simons to use known techniques in cryptography to yield the predictable result of a secure ledger system for a specific type of gaming application/service to track and verify bet and gaming activity and to authenticate bets for users who elect to remain anonymous (see Simons, 0005, 0062).    Therefore, it would have been obvious to one of ordinary skill in the art to implement a computer program product comprising program instructions stored on a non-transitory computer readable storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising: a betting transaction with a gaming application and providing a private key of the generated public-private key pair to the gaming application in response to the determination.
Regarding claim 9, the combination of Hamalainen and Simons teach the computer program product of claim 8, the method further comprising presenting a user interface of the gaming application that accepts the bet (see Hamalainen, user input/output interface 611 of Fig. 6, 0084; Simons, s520-0550, Fig. 5, 0063, wherein the creation of record 550 is received through a graphical user interface of a gaming application/service, that is associated with the bet).  
Regarding claim 10, the combination of Hamalainen and Simons teach the computer program product of claim 8, the method further teach wherein the gaming application is hosted on a gaming server (see Hamalainen, server 610 of Fig. 6, 0082; Simons, game servers 305 of Fig. 3, 0045).
Regarding claim 11, the combination of Hamalainen and Simons teach the computer program product of claim 8, the method further comprising: wherein the public-private key pair is see Hamalainen, 0079-0080, 0082; Simons, Fig. 5, 0062, wherein distributed multi-ledger architecture manages a public/private key pairing for which the public key is used by the gaming platform as a way tracking bets and gaming activity is in accordance with a Public Key Infrastructure).
Regarding claim 12, the combination of Hamalainen and Simons teach the computer program product of claim 8, the method further comprising: generating a plurality of public-private key pairs for a corresponding plurality of betting transactions with the gaming application (see Hamalainen, Fig. 3-5, 14(a-c), s304 of Fig 3, 0074, 0079-0080, 0082,  wherein the bet record generation block 603 generates a bet record using a public-private key pair for a placed bet in a betting game of the betting service/application; Simons, 0063, 0065));
encrypting the corresponding plurality of betting transactions using the generated plurality of public private key pairs (see Hamalainen, Fig. 3-4, 0079-0080, Simon, encryption/decryption module 330 of Fig. 3); and providing the corresponding plurality of encrypted betting transactions to the gaming application (see Hamalainen, Fig. 20, 0079-0080, 0084, 0122; Simon, Figs. 3, 5-6, 0062-0063, 0065).
Regarding claim 13, the combination of Hamalainen and Simons teach the computer program product of claim 12, the combination further teach the method comprising: providing a corresponding private key of the plurality of public-private key pairs in response to a notice from the gaming application indicating whether one of the corresponding plurality of betting transactions is won (see Hamalainen, Fig. 3-5, s2009-02019 of Fig. 20, 0079-0080, 0084, 0122, wherein the bet record decoding block provides a notice which indicates whether the bets are won from the betting service; Simon, 0059-0060, 0062-0063).
Regarding claim 14, the combination of Hamalainen and Simons teach the computer program product of claim 8.   Simon further teach wherein the gaming application comprises a random number generator that is associated with the bet (see Simons, Fig. 9, 0035, wherein the outcome of the bet is a randomly determined outcome by a slow machine; 0086, wherein each bet (e.g., transaction) secures the transaction with a random number generator).  One would have been motivated to incorporate the teachings of Simons to incorporate known techniques to yield the predicable result for providing a secure game and transaction ledger to track gaming activity and/or bets (see Simon, 0025, 0062).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application wherein the gaming application comprises a random number generator that is associated with the bet.
Regarding claim 15, Hamalainen et al discloses a system comprising: a computer processing circuit (see Hamalainen, Fig. 1, 6, 0082, wherein the server 610 is a computer processing circuit), and a computer-readable storage medium storing instructions, which, when executed by the computer processing circuit (see Hamalainen, Fig. 1, 6, 0006, 0072-0073, 0082, wherein organizer manages the game in a computerized system), are configured to cause the computer processing circuit to: generate a public-private key pair for a betting transaction with an organizer’s server (see Hamalainen, Fig. 3-5, 14(a-c), s304 of Fig 3, 0074, 0079-0080, 0082, 0084 wherein the bet record generation block 603 generates a bet record using a public-private key pair for a placed bet in a betting game operated by the organizer);
encrypt the betting transaction using the generated public-private key pair (see Hamalainen, Fig. 3-4, 0079-0080);
provide the encrypted betting transaction to the organizer’s server (see Hamalainen, Fig. 20, 0079-0080, 0084, 0086, 0122, wherein the betting service analogous to a gaming application); 
receive a result of a game play for the betting transaction; determine that a bet of the betting transaction (see Hamalainen, 1423 of Fig. 14b, 0079-0080, 0122); determine that a bet of the betting transaction wins based on the result (see Hamalainen, Fig. 3-5, s2009-02019 of Fig. 20, 0079-0080, 0084, 0122, wherein the bet record decoding block provides a notice which indicates whether the bet is won from the betting service); and provide a private key of the generated public-private key pair in response to the determination (see Hamalainen, 0079-0080, 0084).  Although, Hamalainen discloses a betting game 
Simons teaches a distributed multi-ledger gaming architecture to record a public/private key pairing with a gaming application/service (see Simons, s550, Fig. 5, 0062-0063, wherein the registering a record generates a public/private key pairing used by the gaming platform as a way tracking bets and gaming activity)).  Specifically, Simons teaches the gaming architecture to generate, encrypt, and provide a public-private key associated with a bet of a gaming application (see Simons, encryption/decryption module 330 of Fig. 3, 0042, 0044, wherein the bets are provided via the block chain ledgers).  Moreover, Simons teach upon receiving a triggering event which determines that a bet of the betting transaction wins based on the result to provide a private key of the generated public-private key pair to the gaming application in response to the determination to satisfy the smart contract and award the users for the winning bets (see Simons, 0078-0079).  One would have been motivated to incorporate the teachings of Simons to use known techniques in cryptography to yield the predictable result of a secure ledger system for a specific type of gaming application/service to track and verify bet and gaming activity and to verify bets for users who elect to remain anonymous (see Simons, 0005, 0062).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a betting transaction with a gaming application and providing a private key of the generated public-private key pair to the gaming application in response to the determination of the bet that wins based on a result of a game play for the betting transaction (see Simons, 0008, 0062).
Regarding claim 16, the combination of Hamalainen and Simons teach the system of claim 15, wherein the instructions, when executed by the computer processing circuit, are configured to cause the computer processing circuit to present a user interface of the gaming application that accepts the bet (see Hamalainen, user input/output interface 611 of Fig. 6, 0084; Simons, s520-0550, Fig. 5, 0063, wherein the creation of record 550 is received through a graphical user interface of a gaming application/service, that is associated with the bet).  
Regarding claim 17, the combination of Hamalainen and Simons teach the system of claim 15, the combination further teach wherein the gaming application is hosted on a gaming server (see Hamalainen, server 610 of Fig. 6, 0082; Simons, game servers 305 of Fig. 3, 0045).
Regarding claim 18, the combination of Hamalainen and Simons teach the system of claim 15, wherein the public-private key pair is generated in accordance with a Public Key Infrastructure (see Hamalainen, 0079-0080, 0082; Simons, Fig. 5, 0062, wherein distributed multi-ledger architecture manages a public/private key pairing for which the public key is used by the gaming platform as a way tracking bets and gaming activity is in accordance with a Public Key Infrastructure).
Regarding claim 19, the combination of Hamalainen and Simons teach the system of claim 15, wherein the instructions, when executed by the computer processing circuit, are configured to cause the computer processing circuit to: generate a plurality of public-private key pairs for a corresponding plurality of betting transactions with the gaming application (see Hamalainen, Fig. 3-5, 14(a-c), s304 of Fig 3, 0074, 0079-0080, 0082,  wherein the bet record generation block 603 generates a bet record using a public-private key pair for a placed bet in a betting game of the betting service/application; Simons, 0063, 0065));
encrypt the corresponding plurality of betting transactions using the generated plurality of public private key pairs (see Hamalainen, Fig. 3-4, 0079-0080, Simon, encryption/decryption module 330 of Fig. 3); and provide the corresponding plurality of encrypted betting transactions to the gaming application (see Hamalainen, Fig. 20, 0079-0080, 0084, 0122; Simon, Figs. 3, 5-6, 0062-0063, 0065).
Regarding claim 20, the combination of Hamalainen and Simons teach the system of claim 19, wherein the instructions, when executed by the computer processing circuit, are configured to cause the computer processing circuit to provide a corresponding private key of the plurality of see Hamalainen, Fig. 3-5, s2009-02019 of Fig. 20, 0079-0080, 0084, 0122, wherein the bet record decoding block provides a notice which indicates whether the bets are won from the betting service; Simons, 0059-0060, 0062-0063).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715